Seevers, J.
— The only error assigned.is that the court erred in rendering judgment for the defendant.
The facts are that in 1874 the plaintiff was the wife of Kendall Parker. The latter acting for the plaintiff procured the defendant to convey to her by general warranty deed certain real estate. The whole negotiation in relation to the conveyance was between Kendall Parker and the defendant. The deed was delivered to Parker. Afteiward, in 1876, Kendall Parker represented to the plaintiff that the deed had been lost, and requested the defendant to execute a conveyance to one Hakes, which the defendant did, and such deed was placed on record before the one executed to the plaintiff. Hakes afterward conveyed the premises to Kendall Parker. The plaintiff obtained possession of the deed executed to her, and commenced an action or actions against Hakes and Kendall Parker to set aside the conveyance to them. The plaintiff was successful, and the conveyances were set aside. But the plaintiff incurred certain expenses which she seeks to recover in the present action.
Under the circumstances we do not think the plaintiff is entitled to recover, unless the defendant acted fraudulently or in bad faith. As this is an action at law, we cannot disturb the judgment unless it quite satisfactorily appears the defendant acted in had faith or fraudulently. To say the least, the court, under the evidence, was fully warranted in finding he did not.
Affirmed.